DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because :
in Figure 4 reference character “414” has been used to designate both “Smart Phone Microphone” and “Store Text or Video Database Location XX”.  
Furthermore, in Figure 4, reference character “478” has been used to designate both “Search Engine Lookup” and “Display”.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because as stated above the abstract should avoid phrases which can be implied. The Applicant’s abstract contains the phrase “is disclosed”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
page 6, line 9, “…the WAN 106…” should be “…the WAN 104…”;
page 10, line16, “…the WAN 110…” should be …the WAN 104…”;
page 11, lines 25 and 26, reference character “414” has been used to designate both “Smart Phone Microphone” and “Store Text or Video Database Location XX”
page 13, line 10, reference character “443” is not in the drawings;
page 13, line 15, reads “…private user access code (block 444)…”, but block 444 of Figure 4 reads “Public Group (badge type)”.  
Appropriate correction is required.

Claim Objections
Claim 1  objected to because of the following informalities: 
 the limitation “a plurality of administrative cloud users owned by a plurality of manufacturers” is not found or supported in the specification.   
Claim 1 recites “…that includes a plurality of administrative cloud users owned by a plurality of manufacturers…”. It is unclear if the claim is stating that “the administrative cloud users” are owned by the plurality of manufacturers, or  the manufacturers own the plurality of independent clouds” or the “at least one of the plurality of products”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-4, 6-11, and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the computing device of the private cloud user".  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 and 6-10 are rejected under 35 U.S.C. 112(b) because said claims depend on claim 1.
Claim 11 recites the limitation "the computing electronic device of the private cloud user".  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-20 are rejected under 35 U.S.C. 112(b) because said claims depend on claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gentile et al US 20130299569 (hereinafter Gentile) in view of  Kruger et al US 20120167197 (hereinafter Kruger) in further of Klimt US 20170330199 (hereinafter Klimt).

	As to claim 1, Gentile  teaches a method  (Figure 2 discloses a flowchart of steps involve in the creation and association of unique identifier with a product) of enabling restricted access to product information (paragraph 41 discloses the restriction of access to certain product information) stored in a plurality of clouds  (Figure 1, the plurality of clouds is depicted as reference numbers 107, 108, and 102, wherein the plurality of clouds are plurality of remoter servers over the network/internet, since a cloud is a type of server which is remote and accessed via a network/internet, see paragraph 64), the method comprising the steps of: storing product related information of a plurality of products on a centralized database selectively accessible by  a plurality of independent clouds (Figure 2, reference number 204 “Store the association and unique product record in a product information database”, see paragraph 68. The product information database is reference number 108 of Figure 1; furthermore, Figure 1 reveals the product information database is accessible by reference numbers 107 and 102, and further described in paragraphs 61 and 63) that includes a plurality of administrative cloud users (paragraph 67 discloses that the information is added by the  manufacturer, a user’s scanning device, a service technician or installer’s scanning device or from a customer service provider, which is interpreted as admin cloud users ) owned by a plurality of manufacturers of at least one of the plurality of products (Figure 1, reference number 103 shows a product that is manufactured by factory 101, see also paragraph 59) and each with a computing device having a network interface over a network (paragraphs 67-68 disclose that once the information has been added to the unique product record, the data is stored in a product information database, reference number 108 of Figure 1, and this is done by a service provider/technician using an installer scanning device(s) or smart device(s). This entails that the service provider using a computing device-installing scanning device/smart device having a network interface over a network since smart devices are electronic devices connected to a network) and a private cloud user with a computing device (Figure 1, private user using “user scanning device” depicted by reference number 105) having a network interface  (Figure 1 reference number 110 “User Interface”) over a network (Figure 1, reference number 109 “Network”), the product related information uploaded and selectively customizable and programable for pre-limited access rights by each of the plurality of administrative cloud users  (paragraphs 65-69 disclose the product information is uploaded to the database by the service provider(s) which is the administrative cloud users, see also paragraph 41) to be visually perceived in a defined user-interface environment over unique URL and a unique UUID value that is associated with a database address location code (paragraphs 3, 13, 19, and 62 disclose user-interface environment 106 of Figure 1 that has an URL address and unique identifier to retrieve information from the product information database); executing a software applicable on the computing device of the private cloud user  (paragraph 41 discloses the generic utility scanner or scanning device consist of a unique tag reader software on a cell phone, tablet, or a handheld computer) and communicatively coupling the computing device of the private cloud user with the centralized database (paragraph 43 discloses the computing device is coupled to a primary server, database, also shown in Figure 1, see paragraphs 58-62 which disclose the computing device retrieve data from the centralize database which the product information database reference number 108 of Figure 1); scanning, with a transducer on the computing device of the private cloud user, at least one of a QR code and a barcode located on the product (paragraphs 18-19 and 30 disclose a user scanning, with a smart phone, the unique identification tag or barcode, see also Figure 3, step 301 “Scan unique identification tag on an individual product), the at least one of a QR code and a barcode located on the product and including the unique UUID value (paragraph 19 discloses QR code that has a unique identification tag, a serialized product number, and a URL and/or other code such as DataMatrix, Aztec Code, Maxicode or SPQRQCode); receiving, at the centralized database and from the computing device of the private cloud user, a request for product related information, the request including the database address location code from the unique UUID value (paragraphs 70-72 and step 305 of Figure 3 “Retrieve the unique record for an individual product using the unique identifier”; paragraph 71 discloses the primary server will then use the unique identifier to retrieve the unique record associated with the information from a database; paragraph 72 discloses the primary server has received the unique record); accessing, by a server, product related information visually displayable on the unique Docket ENVISION_20_NPA12 of 8URL (paragraphs 43, 62, and 72-75 disclose the primary server uses the product information retrieved from the database to generate URL user interface) ; and sending, by the server, the product related information with the pre-limited access rights to the computing device of the private cloud user for an HTTP GET request involving the unique URL associated with the database address location of the product of one of the plurality of administrative cloud users (paragraphs 43, 62, and 72-75 disclose the user interface URL is sent to the scanning device, the user could access the information on the database remotely. The product information per paragraphs 65-69 is uploaded to the database by the service provider which is the administrative cloud users, see also paragraph 41).
Gentile does not teach to be visually perceived in an administrator defined user-interface environment for each one of the plurality of administrative cloud users and the at least one of a QR code and a barcode located on the product having a private badge associated therewith.
Kruger teaches to be visually perceived in an administrator defined user-interface environment for each one of the plurality of administrative cloud users (paragraphs 33-38 and 45 disclose a cloud data service that is assigned appropriate level of access by an administrator cloud user).
the teachings of Gentile’s method of enabling restricted access to product information with Kruger’s teaching of an administrator defined user-interface environment to enable granular data configurable access control for data stored in a cloud computing environment (paragraph 1 of Kruger).
The combination of Gentile in view of Kruger do not teach the at least one of a QR code and a barcode located on the product having a private badge associated therewith.
Klimt teaches the at least one of a QR code and a barcode located on the product having a private badge associated therewith (paragraph 35 teaches barcode contains a private identification tag associated with information of a product).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gentile’s method of enabling restricted access to product information in view of Kruger’s teaching of administrator defined user-interface environment with Klimt’s teaching of private badge type to discourage fraud and ensure that the consumer product was obtained from a legitimate source (paragraph 17 of Klimt).

As to claim 3, the combination of Gentile in view of Kruger and Klimt teaches wherein the barcode represents one of a public badge type and a private badge type corresponding to the pre-limited access rights (Klimt: paragraph 35 teaches barcode contains public identification tag and private identification tag associated with information of a product).

As to claim 4, the combination of Gentile in view of Kruger and Klimt teaches wherein the code is a QR code representing one of a public badge type and a private badge type corresponding to the pre-(Klimt: paragraph 35 teaches barcode contains public identification tag and private identification tag associated with information of a product).

As to claim 6, the combination of Gentile in view of Kruger and Klimt teaches wherein each of the plurality of clouds includes a corresponding database having a cloud-based database address (Kruger: paragraph 70 disclose the parameters of the cloud database include IP address; Gentile: paragraphs 13 and 62 and claim 9 disclose URL address from cloud server).

As to claim 7, the combination of Gentile in view of Kruger and Klimt teaches wherein the pre-limited access rights are set by the administrator via an electronic device (Gentile: paragraph 67 discloses the product data information is added by the service provider administrator; Kruger: paragraph 33-38 disclose the administrator manages the access control of the data on the cloud).

As to claim 8, the combination of Gentile in view of Kruger and Klimt teaches wherein the product information comprises at least one of readable, audible, and video data (Gentile: paragraphs 1, 13, and 58 disclose the product information is readable and paragraph 76 discloses the information can be displayed on a monitor via spreadsheet, charts, graphs, or other data formats that could be easily read and interpreted by a user).

As to claim 9, the combination of Gentile in view of Kruger and Klimt teaches wherein a scanned code representing a public badge type (Klimt: paragraph 35 teaches barcode contains public identification tag associated with information of a product) is sent to a first database address (Gentile: paragraphs 70-72 disclose the scanned code information is set to a database server).

As to claim 10, the combination of Gentile in view of Kruger and Klimt teaches wherein a scanned code representing a private badge type (Klimt: paragraph 35 teaches barcode contains private identification tag associated with information of a product) is sent to a first database address (Gentile: paragraphs 70-72 disclose the scanned code information is set to a database server).

Claims 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gentile et al US 20130299569 (hereinafter Gentile) in view of  Kruger et al US 20120167197 (hereinafter Kruger).

As to claim 11, Gentile teaches a system (Figure 1) for enabling restricted access to product information (paragraph 41 discloses the restriction of access to certain product information) stored in a plurality of clouds (Figure 1, the plurality of clouds is depicted as reference numbers 107, 108, and 102, wherein the plurality of clouds are plurality of remoter servers over the network/internet, see paragraph 64), the system comprising: at least one centralized database (Figure 1, reference number 108 “Product Information Database”) for storing product related information selectively accessible by a plurality of independent clouds (Figure 2, reference number 204 “Store the association and unique product record in a product information database”, see paragraph 68. The product information database is reference number 108 of Figure 1; furthermore, Figure 1 reveals the product information database is accessible by reference numbers 107 and 102, and further described in paragraphs 61 and 63) that includes a plurality of administrative cloud users (paragraph 67 discloses that the information is added by the manufacturer, a service technician, or installer’s scanning device, or from a customer service provider, which is interpreted as the admin cloud users) owned by a plurality of manufacturers of at least one of the plurality of products (Figure 1, reference number 103 shows a product that is manufactured by factory 101, see also paragraph 59) and each with a computing device having a network interface (paragraphs 67-68 disclose that once the information has been added to the unique product record, the data is stored in a product information database, reference number 108 of Figure 1, and this is done by a service provider/technician using an installer scanning device(s) or smart device(s). This entails that the service provider using a computing device-installing scanning device/smart device having a network interface over a network since smart devices are electronic devices connected to a network) and a private cloud user with a computing device (Figure 1, private user using “user scanning device” depicted by reference number 105)  having a network interface (Figure 1 reference number 110 “User Interface”)  over a network (Figure 1, reference number 109 “Network”), the product related information uploaded and selectively customizable and programable for pre-limited access rights by each of the plurality of administrative cloud users (paragraphs 65-69 disclose the product information is uploaded to the database by the service provider which is the administrative cloud users, see also paragraph 41) to be visually perceived in a defined user-interface environment over a unique URL and a unique UUID value that is associated with a database address location code (paragraphs 3, 13, 19, and 62 disclose user-interface environment 106 of Figure 1 that has an URL address to retrieve information from the product information database); a server (Figure 1, reference number 107 “Primary Server”) coupled to a communication network (Figure, reference number 109 “Network”) and having a non-transitory memory (paragraph 78 discloses memory 532), at least one processor (paragraph 78 discloses processor 535 of Figure 5), and having a set of computer program instructions stored in the non-transitory memory and executable by the at least one processor (paragraph 78 discloses application software may be stored on machine-readable medium and comprises instructions executed by the processor, see also paragraph 41), the set of computer instructions including instructions for: receiving, at the server, a request for product related information, the request Docket ENVISION_20_NPA14 of 8including the database address location code from the unique UUID value (paragraphs 70-72 and step 305 of Figure 3 “Retrieve the unique record for an individual product using the unique identifier”; paragraph 71 discloses the primary server will then use the unique identifier to retrieve the unique record associated with the information from a database; paragraph 72 discloses the primary server has received the unique record); accessing, by the server, product related information visually displayable on the unique URL (paragraphs 43, 62, and 72-75 disclose the primary server uses the product information retrieved from the database to generate URL user interface); and sending, by the server, the product related information with the pre- limited access rights to the computing electronic device of the private cloud user for an HTTP GET request involving the unique URL associated with the database address location of the product of one of the plurality of administrative cloud users (paragraphs 43, 62, and 72-75 disclose the user interface URL is sent to the scanning device, the user could access the information on the database remotely. The product information per paragraphs 65-69 is uploaded to the database by the service provider which is the administrative cloud users, see also paragraph 41).
Gentile does not teach to be visually perceived in an administrator defined user-interface environment for each one of the plurality of administrative cloud users.
Kruger teaches to be visually perceived in an administrator defined user-interface environment for each one of the plurality of administrative cloud users (paragraphs 33-38 and 45 disclose a cloud data service that is assigned appropriate level of access by an administrator cloud user).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gentile’s system of enabling restricted access to product information with Kruger’s teaching of administrator defined user-interface environment to enable granular data owner-configurable access control for data stored in a cloud computing environment (paragraph 1 of Kruger).

As to claim 15, the combination of Gentile in view of Kruger teaches wherein the plurality of clouds respectively correspond to a private user (Gentile: paragraph 83 discloses the user can view the information from the cloud), a public user (Gentile: paragraph 83 discloses the user can view the information from the cloud), and an administrator (Gentile: paragraph 67 disclose service provider uploading information for the product onto the server cloud; Kruger: paragraphs 33-38 disclose the administrator controls the access control of information on the cloud data storage). 

As to claim 16, the combination of Gentile in view of Kruger teaches wherein each of the plurality of clouds includes a corresponding database having a cloud-based database address (Kruger: paragraph 70 discloses the parameters of the cloud database include IP address; Gentile: paragraphs 13 and 62 and claim 9 disclose URL address from cloud server).

As to claim 17, the combination of Gentile in view of Kruger teaches wherein the pre-limited access rights are set by the administrator via an electronic device (Gentile: paragraph 67 discloses the product data information is added by the service provider administrator; Kruger: paragraph 33-38 disclose the administrator manages the access control of the data on the cloud).

As to claim 18, the combination of Gentile in view of Kruger teaches wherein the product information comprises at least one of readable, audible, and video data (Gentile: paragraphs 1, 13, and 58 disclose the product information is readable and paragraph 76 discloses the information can be displayed on a monitor via spreadsheet, charts, graphs, or other data formats that could be easily read and interpreted by a user).

Claims 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gentile et al US 20130299569 (hereinafter Gentile) in view of  Kruger et al US 20120167197 (hereinafter Kruger) in further of Klimt US 20170330199 (hereinafter Klimt).

As to claim 13, the combination of Gentile in view of Kruger teaches all the limitations of claim 11 above. The combination of Gentile in view of Kruger do not teach wherein the at least one code is a barcode representing one of a public badge type or a private badge type corresponding to the pre-limited access rights.
Klimt teaches wherein the at least one code is a barcode representing one of a public badge type or a private badge type corresponding to the pre-limited access rights (paragraph 35 teaches barcode contains public identification tag and private identification tag associated with information of a product).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gentile’s system of enabling restricted access to product information in view of Kruger’s teaching of administrator defined user-interface environment with Klimt’s teaching of public and private badge type to discourage fraud and ensure that the consumer product was obtained from a legitimate source (paragraph 17 of Klimt).

As to claim 14, the combination of Gentile in view of Kruger teaches all the limitations of claim 11 as indicated above. The combination of Gentile in view of Kruger do not teach wherein the at least one code is a QR code representing one of a public badge type or a private badge type corresponding to the pre-limited access rights.
Klimt teaches wherein the at least one code is a QR code representing one of a public badge type or a private badge type corresponding to the pre-limited access rights (paragraph 35 teaches barcode contains public identification tag and private identification tag associated with information of a product).
he teachings of Gentile’s system of enabling restricted access to product information in view of Kruger’s teaching of administrator defined user-interface environment with Klimt’s teaching of public and private badge type to discourage fraud and ensure that the consumer product was obtained from a legitimate source (paragraph 17 of Klimt).

As to claim 19, the combination of Gentile in view of Kruger teaches all the limitations of claim 11 as indicated above. While the combination of Gentile in view of Kruger teaches wherein a scanned code is sent to a first database (Gentile: paragraphs 70-72 disclose the scanned code information is set to a database server), the combination of Gentile in view of Kruger do not teach wherein a scanned code representing a public badge type.
Klimt teaches wherein a scanned code representing a public badge type (paragraph 35 teaches barcode contains public identification tag associated with information of a product).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gentile’s system of enabling restricted access to product information in view of Kruger’s teaching of administrator defined user-interface environment with Klimt’s teaching of public and private badge type to discourage fraud and ensure that the consumer product was obtained from a legitimate source (paragraph 17 of Klimt).

As to claim 20, the combination of Gentile in view of Kruger teaches all the limitations of claim 11 as indicated above. While the combination of Gentile in view of Kruger teaches wherein a scanned code is sent to a second database (Gentile: paragraphs 63 and 70-72 disclose the scanned code information is set to a database server), the combination of Gentile in view of Kruger do not teach wherein a scanned code representing a private badge type.
Klimt teaches wherein a scanned code representing a private badge type (paragraph 35 teaches barcode contains private identification tag associated with information of a product).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gentile’s system of enabling restricted access to product information in view of Kruger’s teaching of administrator defined user-interface environment with Klimt’s teaching of public and private badge type to discourage fraud and ensure that the consumer product was obtained from a legitimate source (paragraph 17 of Klimt).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/F.F/               Examiner, Art Unit 2437       

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437